Citation Nr: 1432247	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left eye cataract, status post cataract and lens removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

A January 1966 rating decision denied service connection for a left eye cataract.  Since that time the RO received additional relevant service department records.  Specifically, the RO received service treatment records that document the Veteran sustaining a blow to the face while on active duty and his subsequent treatment for vision problems.  Therefore, the Board has recharacterized the issue on appeal as an original claim.  See 38 C.F.R. § 3.156(c) (2013).

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2014, he testified at a video hearing before the undersigned.  Transcripts of these hearings are associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left eye cataract, status post cataract and lens removal, is due to his military service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left eye cataract, status post cataract and lens removal, have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 

The Veteran has a current disability diagnosed as left eye cataract, status post cataract and lens removal.  See, for example, University of Iowa treatment records dated from June 1966 to July 1966; Wolfe Clinic treatment records dated from December 1992 to September 2008; VA examination dated in April 2012.  Therefore, the first part of the Hickson criteria has been met.  

A service treatment record dated in March 1958 indicates the Veteran was struck in the face and the blow caused his septum to be slightly deviated to the left.  The second part of the Hickson criteria has been met.  

In an August 2009 VA treatment record an optometrist expressed the opinion that the Veteran's left eye cataract was probably due to a trauma considering that there was an acute onset of a mature cataract at the age of 24, which he had removed.  

At a VA examination in April 2012, a VA examiner opined that cataracts may be caused by trauma and it is as likely as not that the Veteran's left eye cataract was caused by a trauma.  The examiner also stated, in pertinent part, that if the service records were to indicate blunt force trauma to the left eye or the head, then the cataract is at least as likely as not caused by or aggravated by trauma.  In a November 2013 addendum, the examiner opined that the documented March 1958 in-service trauma was less likely to be the cause of the Veteran's left eye cataract.  He explained that after reviewing the record of the in-service trauma, there was no specific mention of left eye involvement and the records did not specifically mention the Veteran had any left eye pain which would have been expected. 

The post-service medical records are negative for any left eye or facial trauma and the Board finds that the Veteran's testimony, that he did not sustain another left eye injury post-service, both competent and credible.  

In light of the current diagnosis of left eye cataract, status post cataract and lens removal; the documented facial trauma in service; the credible lay history of left eye trauma in-service and a post-service absence of further trauma to the left eye; and the August 2009 and April 2012 medical opinions that the Veteran's left eye cataract is likely caused by a trauma- the Board finds that the third part of the Hickson criteria has also been met.  

The preponderance of the evidence is not against the claim and resolving all reasonable doubt in favor of the Veteran, service connection for left eye cataract, status post cataract and lens removal is warranted.

ORDER

Service connection for left eye cataract, status post cataract and lens removal, is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


